Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on November 3, 2021. Claim 8 is cancelled. Claims 1-7 and 9-14 are currently amended and pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US PGPub No: 2018/0183600) in view of Smith et al (US PGPub No: 2017/0359374), hereafter referred to as Davis and Smith, respectively. 

With regards to claims 1 and 11, Davis teaches through Smith, a first information processing apparatus comprising: circuitry configured to verify specific data based on first data obtained from the specific data and second data obtained from a peer-to-peer (P2P) database (Generate, based on the expected performance (specific data), expected transaction value; see paragraph 54, Davis. Davis teaches verifying an entity’s performance by comparing the expected estimated transaction value (first data) against a transaction value (second data), retrieved from the blockchain (P2P database); see paragraph 32, Davis), 

wherein the first data is represented by first information regarding a starting point and second information regarding a data length in the specific data, the starting point corresponds to a number of bytes that starts from a beginning of a range specified for the specific data, and the data length starts from the starting point (see Smith below).

While Davis teaches a network that supports blockchain and utilizes values/data, Davis does not explicitly cite the claimed Davis does not explicitly cite the claimed first data is represented by information regarding a starting point and information regarding a data length in the predetermined data. Or that the newly amended claims further highlight how the starting point corresponds to the number of bytes (i.e. offset) that starts from a beginning of a range specified for the specific data. Nor does Davis explicitly cite that the data length starts from the starting point. In the same field of endeavor Smith also teaches a network that supports blockchain; see Abstract and paragraph 16, Smith. In particular, Smith teaches how for a block within the blockchain, an offset along with the segment length, and starting point all as required for proof of work (POW); see paragraph 88, Smith. It is implicit that bytes of data are used for offsets and lengths of data. By utilizing POW, security measures are ensured when adding new data segments, ensuring validity; see paragraph 20, Smith. Therefore, it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Smith with those of Davis to add security; see paragraph 20, Smith. 

With regards to claim 2, Davis teaches through Smith, the first information processing apparatus wherein the circuitry is further configured to: perform specific data processing based on the first data and the second data; and search for the first data in which a result of the specific data processing satisfies a specific condition (Davis explains executing the contract upon satisfying performance of the action; see paragraph 52, Davis).  

With regards to claim 3, Davis teaches through Smith, the first information processing apparatus wherein the circuitry is further configured to search for the first data within the range specified for the specific data (see query and transaction values; see paragraph 62, Davis).  

With regards to claim 4, Davis teaches through Smith, the first information processing apparatus wherein the range is obtained from the P2P database (Davis teaches transaction terms (range) agreed upon being received via the blockchain (P2P database); see paragraph 50, Davis).  

With regards to claim 5, Davis teaches through Smith, the first information processing apparatus, wherein the circuitry is further configured to specify the range (Davis teaches agreement of terms by parties; see paragraphs 23-24 and 50, Davis).  

With regards to claim 6, Davis teaches through Smith, the first information processing apparatus wherein in a case where the result of the specific data processing satisfies the specific condition, the circuitry is further configured to updated the P2P database based on the first data and the second data (Davis teaches performing actions associated with positive/negative (satisfies/breach) performance of terms; see paragraph 19, Davis. The terms are received via blockchain; see paragraph 60, Davis).  

With regards to claim 7, Davis teaches through Smith, the first information processing apparatus wherein the circuitry is further configured to verify that the result of the specific data processing performed by a second information processing apparatus satisfies the specific condition (Davis explains verifying results from another module/engine; see paragraphs 42 and 46, Davis).  

With regards to claim 9, Davis teaches through Smith, the first information processing apparatus wherein the P2P database is a blockchain (see blockchain; see paragraph 18, Davis).  

With regards to claim 10, Davis teaches through Smith, the first information processing apparatus wherein the specific data processing includes calculation of a hash value (see generating (calculating) a new hash value; see paragraph 6, Davis).  

The obviousness motivation applied to independent claims 1 and 11 are applicable to their respective dependent claims. 





Allowable Subject Matter
Claims 12-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely only on the Davis reference as in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, in lieu of the latest claim amendments, an updated search was performed and the latest office action has been drafted to highlight the teachings of the new Davis-Smith combination rejection. The following are the examiner’s response to the applicant’s arguments. 
In response to the latest amendments, the previously issued 112-type rejections have been withdrawn.  
Also, while the applicant states that the independent claims have incorporated the limitations of now cancelled claim 8, the amendments incorporate some additional changes. First, the independent claims have changed the predetermined data to specific data. Furthermore, claim 8 stated that the first data is represented by information regarding a starting point and information regarding a data length in the predetermined data. The newly amended claims further highlight how the starting point corresponds to the number of bytes (i.e. offset in data) that starts from a beginning of a range specified for the specific data. And the amendments further detail how the data length starts from the starting point. Because of these substantial changes, a new rejection could be issued as a final. 

In particular, Smith teaches how for a block within the blockchain, an offset along with the segment length, and starting point all as required for proof of work (POW); see paragraph 88, Smith. It is implicit that bytes of data are used for offsets and lengths of data. By utilizing POW, security measures are ensured when adding new data segments, ensuring validity; see paragraph 20, Smith. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are listed below:
Furukawa (US PGPub No: 2019/0386834) 
Song et al (US PGPub No: 2017/0330179)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456